{¶ 28} I write separately only to emphasize that based on my own review of the record, I do not agree with the statements in footnote 4 of the lead opinion characterizing some of the evidence in this case as "escalated or exaggerated so as to give the appearance of a significant problem from minimal behavior." Nor do I agree with the rationalization provided in footnote 2 of the lead opinion purporting to de-emphasize the significance of the relationship of the sexual oriented offender to the household in this case.
 {¶ 29} On the contrary, I believe the decision of the trial court was fully supported by significant evidence and I concur fully in the decision of this court to affirm the judgment of the trial court. *Page 1